Deen, Presiding Judge.
The sole issue in this case is whether there was sufficient evidence presented at the hearing on a truancy petition to support the juvenile court’s finding that the child in question was guilty of “unruly” conduct under OCGA § 15-11-2 (12) (A) which provides that an “ ‘unruly’ child means a child who: (A) While subject to compulsory school attendance is habitually and without justification truant from school.”
The evidence showed that the Board of Education of Henry County considered a child’s absence from school to be “unexcused” if the child did not bring a written, dated excuse signed by a parent or guardian the first day the child returned to school after an absence for illness, a death in the family or other legally excusable reason. The mother of the fourteen-year-old child in question admitted that her daughter was absent on the nine dates specified in the petition, but *6denied the child was absent without justification. The evidence, which included the mother’s testimony and some medical records, indicated that the child was either ill, undergoing medical tests, or attending another school on the dates in question. The mother testified she provided her daughter with an excuse to deliver to the school, or in one instance, personally informed someone at the school that the child would be absent because she was attending the Elks Aidmore School. There was no evidence that the school officials received the notes or recalled the mother’s explanation about the Aidmore School. The court noted the mother’s hostility towards the school officials.
OCGA § 20-2-690.1 mandates school attendance for children between the ages of 7 and 16. OCGA § 20-2-693 provides exemptions for illness and other legal emergencies. The Board of Education rules requiring an excuse do not conflict with these code sections and seem to be a fair and reasonable method of handling the excused absence situation.
The school officials testified that the child had been retained in the sixth grade the previous school year because she missed 72 days from school and that there had been communication with the child’s mother regarding these absences. During the current school year, the child and her mother were informed that the daughter’s absences due to illness would require the services of a homebound teacher while she was out of school, but the mother never bothered to pick up and complete the necessary forms. These facts, combined with the child’s failure to produce the requisite excuse after an absence, indicate that the child was in need of supervision and that there was sufficient evidence for the court to find the child truant and unruly. The court properly exercised its discretion by placing the child on probation which required her to attend school regularly unless she had a medically or legally excused absence.

Judgment affirmed.


Banke, C. J., McMurray, P. J., Birdsong, P. J., Carley, Sognier, Pope and Benham, JJ., concur. Beasley, J., dissents.